Citation Nr: 1012482	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Ménière's disease.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1963 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the RO 
which, in part, denied service connection for Ménière's 
disease, tinnitus and PTSD.  A videoconference hearing 
before the undersigned was held in February 2010.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of 
this claim have been obtained by VA.  

2.  Neither Ménière's disease or tinnitus were shown in 
service or until more than 34 years after service and there 
is no competent medical evidence that the Veteran's 
Ménière's disease and tinnitus are the result of injury or 
disease in service.  

3.  The Veteran did not engaged in combat with the enemy 
during military service.  

4.  Credible supporting evidence of an in-service stressor 
sufficient to support a diagnosis of PTSD has not been 
demonstrated.  

5.  The Veteran does not have PTSD as a result of military 
service.  




CONCLUSIONS OF LAW

1.  The Veteran does not have Ménière's disease due to 
disease or injury which was incurred in or aggravated by 
service nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & West 2009); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2009).  

2.  The Veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in October 2007 and January 2008, fully 
satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  
Concerning the claim of service connection for PTSD, the 
Board concludes that an examination is not needed because 
there is no credible evidence establishing an in-service 
event, injury or disease to which any claimed PTSD may be 
linked, and no competent evidence that any claimed 
disability may be related to the Veteran's military service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-95 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated 
by lay observation.  Id.  For the showing of chronic disease 
in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946 and 
an organic disease of the nervous system manifests to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease 
need not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence 
followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of 
reasonableness in lapse of time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in 
diagnosing the disability and the strength of the evidence 
establishing an identity between the disease manifestations 
and the subsequent diagnosis.  A strong evidentiary link 
tends to ensure the disease is not due to "intercurrent 
cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 
4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Ménière's Disease & Tinnitus

The Veteran contends that his Ménière's disease and tinnitus 
are due to exposure to acoustic trauma from working around 
jet aircraft engines during his eight years of service in 
the Air Force.  The Veteran testified that he did not have 
tinnitus or any symptoms of Ménière's disease in service or 
until many years thereafter, except for an occasional 
episode of ringing in his ears every couple of years, which 
resolved with a few minutes.  He stated that he experienced 
an episode of roaring tinnitus in 2005, and that a few days 
later had severe vertigo and was subsequently diagnosed with 
Ménière's disease.  

After review of all the evidence of record, the Board finds 
no basis for a favorable disposition of the Veteran's claims 
of service connection for Ménière's disease or tinnitus.  In 
this case, the evidentiary record does not show any signs or 
symptoms of tinnitus or Ménière's disease in service or 
until many years thereafter, nor has the Veteran provided 
any competent medical evidence to support his belief that 
the disabilities are related to service or any incident 
therein.  

The service treatment records are negative for any 
complaints, findings, abnormalities, or diagnosis of 
tinnitus or Ménière's disease.  Furthermore, the Veteran 
specifically denied any history of frequent or severe 
headaches, dizziness, fainting spells, ear trouble, hearing 
loss, or any stomach problems on a Report of Medical History 
for separation from service in April 1971, and no pertinent 
abnormalities were noted on examination at that time.  

The first complaint of any problems associated with 
Ménière's disease was shown on a private medical report 
dated in October 2005.  At that time, the Veteran reported a 
sudden onset of vertigo after a violent sneeze in September 
2005, and that he had intermittent attacks of vertigo since 
then, lasting between two and three hours and accompanied by 
hearing loss and pressure in his ears.  Exploratory surgery 
for possible fistula at that time was negative.  The 
impression was left-sided Ménière's disease.  

Additional private reports, dated in April 2006, showed a 
history of intermittent and incapacitating attacks of 
vertigo, nausea and violent vomiting about every three days 
for the past several months.  The report showed that the 
Veteran underwent left posterior fossa craniectomy and 
vestibular nerve section to help relieve his symptoms at 
that time.  

The first reported complaint of tinnitus was noted on a 
physical therapy report from Vanderbilt Medical Center, 
dated in July 2007.  At that time, the Veteran reported a 
history of symptoms of Ménière's disease for 10 months, and 
said that his vertigo and nausea had subsided since his ear 
surgery in April, but that he still experienced severe 
fullness and had ringing in his ear.  

In February 2008, the Veteran was examined by a VA 
audiologist for the specific purpose of determining the 
nature and etiology of his Ménière's disease and tinnitus.  
The examiner indicated that the claims file was reviewed and 
included a detailed description of the Veteran's service and 
medical history, which was essentially consistent with the 
Veteran's contentions and medical evidence described above.  
The audiologist indicated that while the Veteran's hearing 
loss began in service, there was no evidence of any signs or 
symptoms of Ménière's disease or tinnitus in service or 
until many years after service.  She noted that Ménière's 
disease is usually associated with roaring tinnitus in the 
affected ear, and that the Veteran reported that he 
experienced roaring tinnitus in his left ear within days of 
the onset of his vertigo.  The audiologist opined that the 
Veteran's tinnitus was caused by his Ménière's disease and 
that neither disability was related to noise exposure in 
service.  

The Board finds the VA audiologist's opinion persuasive as 
it was based on a longitudinal review of the entire record 
and included a rational and plausible explanation for the 
conclusions reached.  Moreover the Veteran has presented no 
competent medical evidence to dispute the opinion.  While 
the Veteran is competent to provide evidence of observable 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

In this case, the Veteran does not claim, nor does the 
evidence show any signs or symptoms of tinnitus or Ménière's 
disease in service or until more than three decades after 
service.  As there is no competent medical evidence that 
tinnitus or Ménière's disease were present in service or are 
otherwise etiologically related to service, the record 
affords no basis to grant service connection.  Accordingly, 
the appeal is denied.  

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran engaged in combat with the enemy, but the 
alleged stressor is not combat-related, the veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence that corroborates 
the veteran's statements or testimony.  Cohen v. Brown, 10 
Vet. App. 128, 142 (1993).  

The Veteran contends that he has PTSD due to several 
traumatic events that he experienced while serving in 
Vietnam.  In a letter received in February 2008, the Veteran 
reported that he was sent to combat training prior to 
departing for Vietnam in 1965, and that he was subsequently 
assigned to the 4531st "Tactical Fighting Wing" in Cam Ranh 
Bay as an airplane mechanic.  However, he said that he did 
not work in that capacity at anytime while he was in 
Vietnam, and that his duties included loading and unloading 
body bags and building barracks at two air bases.  He said 
that he volunteered to become a helicopter gunner with the 
Army and that he also killed people, "many of whom I will 
never know if they were soldiers, civilians, men, women, or 
even children."  

When initially evaluated for PTSD by a VA social worker in 
September 2007, the Veteran reported that his duties in 
Vietnam included building barracks and runways, filling sand 
bags, loading body bags in Da Nang, and escorting convoys.  
He said that he carried an M-16, and that he occasionally 
came under small arms fire while on convoy duty.  He 
reported that on one run from Na Trang to Cam Ranh Bay, 
three vehicles were disabled and several men were wounded by 
small arms fire.  He said that he "could not recall much 
else."  He also said that he flew to Da Nang on several 
occasions and that they were "under fire coming and going."  

When evaluated by a private psychologist in June 2007, the 
Veteran reported that most of the time he was in Vietnam he 
helped build bases, loaded body bags, and that he also flew 
helicopter missions as a door gunner.  

At the videoconference hearing in January 2010, the Veteran 
testified that one of his jobs in Vietnam was building 
"reventless" - protective encasement for helicopters.  On 
one occasion, he was sent to Na Trang from Cam Ranh Bay by 
convoy to help build protective encasements, and that they 
came under small arms fire on the return trip.  He said one 
of the vehicles was hit, and that the convoy stopped to 
return fire.  The Veteran testified that he got to fire an 
M-60 once when he was on guard duty and "they" let him clear 
the weapon.  Coincidentally, the vehicle he was riding in 
had an M-60 machine gun mounted on a turret.  There were 
four Vietnamese in gray and black clothing, and that when 
they started to run away, someone yelled to shoot them, so 
he grabbed the M-60 and fired two short bursts, killing one 
of them.  He testified that the person he killed was a 
woman, and that he knew this because her hat came off and he 
saw her long black hair as she fell to the ground.  He said 
that they didn't check the bodies and that the convoy 
continued on its way.  

The Veteran's service personnel records showed that he 
arrived in Vietnam on January 14, 1966, and was assigned to 
two different units at Cam Ranh Bay during his one year tour 
of duty.  He was with the 12th OMS (Organizational 
Maintenance Squadron) from January 1966 to June 1966 and 
with the 557th Tactical Fighter Squadron from July 1966 to 
February 1967.  His primary and only duty assignment was 
that of a aircraft mechanic.  The service records do not 
show that the Veteran received "combat training" or that he 
was authorized any periods of temporary duty (TDY), nor was 
he awarded any citations or decorations denoting combat 
action with the enemy.  

Concerning his alleged stressors, the Board notes that the 
Veteran did not provide any detailed information from which 
any meaningful research could be undertaken to corroborate 
the alleged stressful incidents.  Furthermore, the events he 
describes are inconsistent with the duties of an aircraft 
mechanic.  

While it is not entirely implausible that the Veteran would 
have performed additional duties other than working on 
aircraft engines in service, engaging in combat with Army 
units (helicopter door gunner) is not plausible in this 
context.  Similarly, that the Veteran, an Air Force, 
aircraft mechanic, would be riding in a vehicle with a ready 
to fire, unmanned, turret mounted M-60 machine gun through a 
known hostile area, and that when the convoy came under 
fire, the response was for anybody who happened to be near 
this machine gun to man it and fire, is simply not 
believable.  (See Transcript p.17).  

Moreover, the Veteran's detailed description of the incident 
and his alleged killing of a Vietnamese women with the M-60 
at the hearing is inconsistent with his stressor statement, 
in which he asserted that he killed many people, but that he 
didn't know whether the were women, children, civilians, or 
soldiers.  Similarly, the Veteran stated that he could not 
recall much about his traumatic experiences when initially 
seen by VA PTSD in September 2007, except for one occasion 
when three vehicles were disabled and several soldiers were 
wounded during an attack on his convoy.  However, at the 
hearing, he testified that only one vehicle was hit, and 
that the convoy continued on its way after the fire fight.  

As to his assertions of loading body bags, such alleged 
stressors can not be confirmed.  However, the Veteran has 
not offered any plausible explanation as to why he would not 
have been utilized in his trained specialty at anytime 
during the year that he was in Vietnam.  That in a time of 
war, when the primary objective of maintaining aircraft in 
flight status could not be more important, the Veteran would 
not be utilized in that capacity is inconceivable.  

Based on the evidence discussed above, the Board finds that 
the Veteran is not a credible or reliable historian, and 
that his allegations of combat stressors are not supported 
by any credible evidence, and are of limited probative 
value.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of diagnosis of PTSD offered by a VA social work in 
November 2007, and a private psychologist in June 2007, and 
the Veteran's assertions that he was exposed to numerous 
stressors while serving in Vietnam.  However, the diagnoses 
were based entirely on the Veteran's self-described history 
of events in Vietnam, and not on any independently 
verifiable evidence.  Neither the social worker nor the 
psychologist offered any discussion or analysis for their 
conclusions other than by way of reference to the Veteran's 
description of symptoms and reported stressors, and the fact 
that his scores on psychological tests were consistent with 
an individual acknowledging significant psychological 
concerns.  To the extent that the examiners concluded that 
the Veteran has PTSD due to combat, the opinions were based 
on an oral history as provided by the Veteran, and is 
otherwise lacking in a factual basis so as to outweigh the 
information in the Veteran's service records and the service 
documents.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997); West v. Brown, 7 Vet. App. 70, 77 (1994); see also 
M21-1MR, Part III.iv.4.H.29.i.  Based on the current 
evidence of record, the Board finds that the recent 
diagnosis of PTSD were based on the Veteran's self-described 
history and are of little probative value in establishing 
the existence of the claimed stressors in this case.  

As discussed above, the service personnel records do not 
show that the Veteran participated in combat or that he 
received any commendations or awards denoting valor.  In 
short, the Board finds that evidence supporting the 
Veteran's assertion of combat status or circumstances has 
not been shown.  

As it is not shown the Veteran engaged in combat in Vietnam, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the Veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable 
passage of time between punitive stressful events recounted 
by a Veteran and the onset of alleged PTSD.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. 
App. 406 (1991).  Similarly, the Veteran's lay testimony 
regarding his claimed stressors is insufficient, standing 
alone, to establish service-connection.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).   

While the Veteran believes that he has PTSD which is related 
to service, as a layperson, he is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  As there 
is no medical evidence of a diagnosis of PTSD based on any 
independently verifiable in-service stressor, service 
connection for PTSD is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for Ménière's disease is denied.  

Service connection for tinnitus is denied.  

Service connection for PTSD is denied.  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


